ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Eyak Services, LLC                           )      ASBCA Nos. 58556, 58557
                                             )
Under Contract Nos. W912HZ-10-C-0012 )
                    W912HZ-1O-C-0016 )

APPEARANCES FOR THE APPELLANT:                      Paul F. Khoury, Esq.
                                                    John R. Prairie, Esq.
                                                    Roderick L. Thomas, Esq.
                                                     Wiley Rein LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Katherine D. Denzel
                                                     Engineer Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 17 December 2014

                                              ~t~li
                                                 MARK A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58556, 58557, Appeals ofEyak
Services, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals